Title: To George Washington from Brigadier General John Sullivan, 24 June 1776
From: Sullivan, John
To: Washington, George



My Dear General
Isle Au Noix June 24th 1776

It is with the greatest pain I inform you that after our retreat from Canada, to this place, of which I have given your Excellency, An Acct thro’ General Schuyler, & after I had Determin’d to make a Stand here, Till I receiv’d your Excellencys order, That I find myself under an Absolute Necessity of quiting this Island for a place more healthy. Otherwise the Army will never be able to return, As one fortnight longer in this place will not leave us well men Enough to Carry off the Sick, Exclusive of the publick Stores, Which I preserv’d thus far. The Raging of the Small Pox deprives us of whole Regiments in the Course of a few days, By their being taken down with that Cruel disorder. But this is not all, the Camp Disorder Rages to such a degree, that of the Regiments remaining from Twenty to Sixty in each, Are taken down in a day, And we have nothing to give them but Salt Pork Flour & the Poisonous waters of this Lake. I have therefore Determin’d with the Unanimous voice of the Officers, to remove to Isle Le Mott a place much more healthy than this where, I have some hope we Shall preserve the health of the few men we

have till some order is taken Respecting our future Movements. I think it would be by far, the Best to remove to Crown Point, Fortify that, Build Row-gallies to Command the Lakes, & by Scouting parties to defend our Frontiers, As the Savages have already began upon us. They have made two Attacks upon our men, Kill’d & taken near Twenty, Among which are seven Officers, These officers went on Shore Unarm’d, When I was gone to Reconnoitre Point Au Fer. The Other party went on Shore at River Lecol to Buy Milk They were in Boats Loaded with flour, which they brought off, But had Some men kill’d. The whole of our Loss of Killd & taken Amount to about Twenty. This happen’d in both cases for want of that care which Should ever be taken in an Enemys Country, I hope it will be a warning to our people in future, I hear from all Quarters that the Enemy are very Numerous in Canada. Their Shiping is also Numerous, & it cant be doubted that all the Canadians, & all the Indians in this Quarter, Will be Compell’d to bear Arms against us. This I know they would gladly have avoided. But finding that we are not able to Afford them that protection we promised, They are Oblidged to make their peace in the best manner they can—I think it is now past a Doubt that the Neglect & inattention to this departmt has not only lost us Canada, But Involv’d us in a war, with all the Blacks & whites in this Quarter, & to Check their progress, I know of no better Method than to Secure the Important posts of Ticondaroga & Crown point, & by building a Number of Arm’d Vessels, Command the Lakes, Otherwise the forces now in Canada, Will be brought down upon us, As quick as Possible, having nothing now to Oppose them in that Colony—They have a Number of Batteaus fram’d, Which they brought from three Rivers. They will Doubtless Construct Some Arm’d Vessels, & then Endeavour to penetrate the Country Toward New York, This I am perswaded They will Attempt, But am Sure they can never Effect, Unless w[e] Neglect to Secure the important posts now in our power. I have wrote General Schuyler & wait with impatience for his answer, As I know that no time ought to be Lost, in fortifying this place or Crown point. If I attempt to fortify here & afterward am order’d to leave it, I Shall Strengthen the Enemy by preparing a work for them, Which I would not Willing do. If I am to tarry & fortify here, I should be glad to know it as soon as possible, That I may put the order in

Execution, but I must Say that unless our men grow much more healthy, Our army here will be no kind of Check upon the Enemy, After remaining in this Low Marsh for a few Weeks Longer, I Inclose your Excellency a Genl Return drawn from the returns made the day before Yesterday, Since which I Suppose near a Quarter part have been taken down with the Camp disorder, This however Incredible it may Seem Is a real fact, For Instance Colonel Waine has Sixty out of One hundred & Thirty eight taken down Since, Colo. De Haas & all his Field Officers with a number of his men, are since taken down, This Seems to Run thro the whole, No Corps being Exempt from it, I am Shock’d to relate but much more to See this dreadful Havock among the Troops.
I inclose your Excellency a Return of the Ordinance & Stores at St Johns on the 12th Instant, The whole could not in our Confus’d State be procur’d. As to the Provisions, as Some are on Board the Arm’d Vessels, Some at this place & Some at Isle Le Mott, (which were never brought further down) I can make no Accurate Return at present. I will have one made as Soon as possible & forward it, And Send Regular Returns in future I dont despair of getting this Army yet into some kind of Order & Regulations, but I must Confess, That it is a Work of time & trouble, As order & Regularity Seem to have been Strangers in this Northern Army.
I Recd your Excellencys favour of the 13th Instant am Extremely Sorry it was not in my power to fullfil Your Excellencys wishes, By Leading on our troops to Victory. The Reason for my not being able has Doubtless long since reached you in my Letters, Giving an Acct of the Strength of the Enemy, The Weakness of our army, & the Unhappy defeat of Genl Thompson at three rivers—As also of the Result of our Councils of War, in Canada, I think we Shall Secure all the publick Stores & Baggage of the Army, & Secure our retreat with very little Loss. Whether we Shall have well men Enough to Carry them on, I much doubt If we dont remove Quickly, unless Heaven is pleas’d to restore health to this Wretched Army, Now perhaps the most pitiful one that ever was form’d.
There is no return of Colo. Pattersons Regimt, As he has but five men here fit for duty, Which I this Day order’d to Crown Point, To Join the Rest of the Regiment, which are all Sick there

You may Assure yourself my Dear Genl that Nothing shall be Wanting on my part, to restore order among the Troops here, & to recover their Health, As also to throw every Stumbling Block in the way of the Enemy, that Lays in the power of Your Excellencys Most Affectionate humble Servant

Jno. Sullivan

